Citation Nr: 1200316	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  09-39 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for residuals, postoperative temporomandibular derangement.

3.  Entitlement to a rating in excess of 20 percent for residuals, left ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied a rating in excess of 50 percent for PTSD, denied a rating in excess of 20 percent for residuals, postoperative temporomandibular derangement, and denied a rating in excess of 20 percent for residuals, left ankle sprain.  

In September 201, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

For reasons explained below, the issue of entitlement to a rating in excess of 20 percent for residuals, postoperative temporomandibular derangement, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by, at most, occupational and social impairment with reduced reliability and productivity due to multiple symptoms.   


2.  The Veteran's left ankle disability is manifested by severe limitation and pain, without ankylosis of any degree. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 

2.  The criteria for a rating in excess of 20 percent for a left ankle disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. 
§ 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in letters dated in March 2007 and September 2008, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for higher ratings.  He was also notified as to what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The September 2008 letter advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The March 2007 letter also advised the Veteran of how effective dates are assigned, and the type of evidence impacting that determination.  The Veteran's claim was last readjudicated in May 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, VA examination reports, and his Social Security Administration record.  He was also afforded a Travel Board hearing in September 2011, a transcript of which is in the claims folder and was reviewed by the Board. 
 
As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by providing evidence and argument and presenting for his scheduled VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings. 

PTSD

The Veteran was initially granted service connection for PTSD by way of a July 1991 rating decision and assigned a 10 percent rating.  He did not appeal that decision.  In April 1999, the rating was increased to 50 percent.  In January 2007, he filed this claim for an increase, which was denied by way of the October 2007 rating decision under appeal.

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011). 

One factor for consideration is the GAF score.  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 to 70 indicate some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011). 

Turning to the evidence, the Veteran was initially diagnosed as having PTSD as early as May 1990.  During the course of this appeal, his symptoms are thoroughly summarized by way of VA examination reports, outpatient notes, and the Veteran's own hearing testimony, each of which is summarized in pertinent part, below.

In a January 2007 mental health clinic note, at approximately the same time of the Veteran's increased rating claim, he is reported to have increased irritability and isolation due to the death of a close family member.  He is otherwise noted as having a depressed mood, but without suicidal/homicidal ideation or hallucinations and with clear, goal-directed speech and appropriate affect.  Several months later, at the VA examination, the Veteran reported trouble sleeping, an anxious and jittery feeling, and "some trouble concentrating."  He also reported feeling angry for no obvious reason, but reported no history of violence.  The Veteran is also noted as isolative.  Other than a mood that was noted as "worried or sad sometimes" the Veteran was not reported to have any symptoms suggesting the criteria for a 70 or 100 percent rating were met or approximated at the time of this April 2007 VA examination report.  The examiner noted that there was no change in the Veteran's psychosocial functioning since the 2001 VA examination.  He was appropriately dressed, had normal speech and communication, an appropriate affect, no illogical or delusional thought process and no suicidal or violent ideation.  His memory was noted as good, his insight fair, and his judgment adequate.  The examiner assigned a GAF of 55 indicative of moderate impairment in social and industrial function.  The Veteran's symptoms were seemingly consistent through 2009 according to the VA outpatient mental health clinic notes.  For example, an August 2009 clinical note is indicative of the Veteran being alert and well oriented with logical and goal directed speech.  In fact, at this time the Veteran reported that he did not have a depressed mood.  He reported no changes in the severity of his PTSD and that he wanted no changes in medication.

The most recent VA examination was in April 2011.  Although the Veteran suggested that he had an exacerbation of his condition, the symptoms reported at this time were generally consistent with those reported throughout the course of this appeal.  He did report difficulty in maintaining relationships with others, as well as continuing isolation.  Physical examination revealed normal appearance, normal speech, but a slightly flat mood.  There was no sign of disordered thought and the Veteran denied suicidal or homicidal ideation.  The examiner noted that the Veteran reported problems maintaining concentration and attention, but that this symptom was not apparent at the time of examination.  The Veteran's judgment was noted as adequate and his cognitive functioning was noted as grossly within normal limits.  A GAF of 50 was assigned, again indicative of moderate limitations.

At the time of the Veteran's September 2011 hearing, he again reported difficulty concentrating, as well as continued isolation.  He testified that he has friends that wonder why he does not go places, which is indicative of some difficulty maintain relationships.  He also reported being estranged from most of his family.  See hearing transcript at pages 2 through 6.

The Board recognizes that the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this case, the Veteran's symptoms have consistently been demonstrated as isolation, with an intermittent flat or sad mood, as well as difficulty in maintaining relationships other than familial relationships.  There is no suggestion that the Veteran had suicidal ideation, any obsessional rituals, illogical, obscure or irrelevant speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, neglect of personal appearance or hygiene, or difficulty in adapting to stressful situations.   Thus, a 70 percent rating is not warranted.

Additionally, at no time during the course of this appeal has the evidence shown that the Veteran's PTSD is manifested by gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  The record is simply devoid of evidence showing these symptoms at any time during the course of the appeal.  Thus, a 100 percent rating is not warranted.

The Veteran's symptoms more closely approximate the symptoms noted in the criteria for a 50 percent rating (difficulty establishing and maintaining relationships and disturbances of mood).  38 C.F.R. § 4.7 (2011).  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of that currently assigned for the Veteran's PTSD. 

Left Ankle

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

The Veteran's residuals of the left ankle sprain were initially granted service connection in February 1969.  In April 1999, the rating was increased to 20 percent disabling.  A June 2006 rating decision continued the 20 percent rating and the Veteran did not submit any statement indicating disagreement.  Nonetheless, he did submit a statement claiming that an increased rating is warranted for his left ankle disability.  This claim was denied by the October 2007 rating decision under appeal.

The Veteran's currently assigned 20 percent disability rating for his service-connected left ankle disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271 for limitation of motion.  This 20 percent rating is assigned for marked limitation of ankle motion.  Normal range of motion for the ankle is 20 degrees for dorsiflexion and 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.  The Board notes that 20 percent is the maximum rating under Diagnostic Code 5271.

In considering the applicability of other diagnostic codes, the Board finds that for an increased rating for the Veteran's ankle, the evidence must show that the ankle is ankylosed in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees, which would warrant a 30 percent rating under Diagnostic Code 5270, or must show malunion of the tibia and fibula with marked ankle disability, which would warrant a 30 percent rating under Diagnostic Code 5262.

In this case, the evidence of record does not support the assignment of a rating in excess of 20 percent for the Veteran's left ankle disability.  This is so because there is no evidence to support a finding that the Veteran's left ankle joint is ankylosed at any degree and there is no suggestion in the record of malunion of the tibia and fibula.

The evidence reflects that the Veteran does wear an ankle brace and carry a cane.  See VA outpatient records dated in February 2007, February 2011 VA examination report, and Travel Board hearing transcript at page 10.  Clinical records showing range of motion of the ankle, or lack thereof, is sparse in the claims folder.  This information is found in the VA examination reports.

In April 2007, a VA examiner noted that the Veteran walked into the examination room without any assistive device, but did wear an air cast, and that he did have a slight limp in favor of the left foot.  Dorsiflexion is noted in the examination report to have been "0 to 0," with plantar flexion of 0 to 25 degrees.  Pain was noted throughout and the examiner reported that during a flare-up there could be a significant degree of limitation of range of motion of joints tested, together with increase in pain and decrease in functional capacity.  The diagnosis was confirmed as residual, sprain and strain, Achilles tendonitis of the left ankle with restrictions of range as noted."  There is no suggestion that the ankle joint is ankylosed and the disability is related to ankle sprain, rather than impairment of the tibia and fibula.  Thus, the criteria for a 30 percent rating under Diagnostic Code 5270 are not met, and Diagnostic Code 5262 is clearly inapplicable.

Outpatient records show that the Veteran did report to the VA orthopedic clinic with complaints of ankle pain, but that the examination was otherwise unchanged.  Treatment involved injection of a corticosteroid.

More recently, in February 2011, the Veteran reported continuing problems with ankle pain, as well as morning pain and stiffness, and increased symptoms with cold weather.  The examiner observed that the Veteran wears a Richie brace and uses a cane.  Examination of the ankle revealed no swelling or deformity.  Range of motion was noted as 0 to 10 degrees of dorsiflexion and 0 to 40 degrees of plantar flexion.  There was pain on motion, but no additional limitation after repetitive use. The examiner made note that the Veteran retired from his career with Boeing Aircraft due to a neck injury and that the left ankle did not keep him from doing his job.

At no point throughout the course of this appeal does the evidence establish that the Veteran's ankle joint is ankylosed at any degree.  The Veteran's representative suggests that a 30 percent rating is warranted under Diagnostic Code 5270 due to limitation of motion between 0 and 10 degrees dorsiflexion.  See July 2011 representative statement.  The rating criteria, however, specifically requires ankylosis of the joint at some point within those degrees, rather than movement between those points.  Thus, an increase rating is not warranted under Diagnostic Code 5270, because there is no showing of ankylosis of the ankle joint at any degree during the course of this appeal.


Other Considerations

The Board has also considered whether either the Veteran's PTSD, or his left ankle disability present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60   (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted in this case. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.

Entitlement to a rating in excess of 20 percent for residuals, left ankle sprain, is denied.

REMAND

While additional delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for a rating in excess of 20 percent for his service-connected residuals, postoperative temporomandibular derangement.

At the time of the Veteran's September 2011 Travel Board hearing, he reported symptoms such as problems chewing, along with feeling that his bite is "off."  He also reported that his jaw seems to pop out of place and he has to physically "massage it and it will come back in place." See hearing transcript at page 8.  He also reported that while eating, sometimes his eye loses vision temporarily.  And he suggested that his bone deteriorated and the he required prosthesis.  Id. at page 9.  The March 2011 VA examination does confirm the pain and jaw prosthesis, but makes no mention of further residuals of the Veteran's residuals, postoperative temporomandibular derangement, to include any effect on the eye or vision.  A remand is required in order to obtain further opinion as to any additional disability that is part and parcel of the Veteran's service connected condition, including due to the awkward nature while chewing or any dislocation of the jaw.

Also, the Veteran reported at his hearing that he had an upcoming appointment in October 2011 with his dental clinic in order to determine what to do with a damaged partial, which has made it such that the Veteran has increased difficulty chewing.  Id. at page 8.  On remand, relevant ongoing medical records should be obtained, to include any VA treatment records. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, at the hearing, the Veteran reported contacting a private TMJ specialist in Flora.  Under 38 C.F.R. § 3.159(c)(1), VA has a duty to assist the Veteran in obtaining relevant treatment records from a private physician such as this.  On remand, the Veteran should be contacted to determine whether any such treatment from a private TMJ specialist was, in fact, rendered.  And, if so, VA must assist the Veteran in obtaining these relevant records.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA's duty to assist the Veteran under 38 C.F.R. § 3.159(c)(1) (2011) is met, including but not limited to asking the Veteran to provide authorization to obtain records from the private TMJ specialist in Flora, if seen.  Once authorization is received, the RO/AMC must make reasonable efforts to obtain these records, and must associate all relevant, non-duplicative records with the claims folder.  Any negative response should also be associated with the claims folder.

2.  Obtain all non-duplicative dental treatment records from the Jackson, Mississippi, VA Medical Center, dating from May 2011 to the present, including record of the October 2011 office visit.

3.  Once the above development is complete, afford the Veteran a new VA examination to assess the severity of his residuals, postoperative temporomandibular derangement, to include consideration of all symptoms and residuals, such as any effect on the eye.  The examiner should review the claims folder, especially the description of symptoms by the Veteran found in the September 2011 hearing transcript.  All findings and conclusions should be presented in a legible report, in which the basis for any conclusions made should be evident.

4.  Thereafter, review the record and re-adjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and be given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


